               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION

ROBERT BOLD, ANNETTE BOLD,                         CV-18-109-GF-BMM
SPENCER BOLD, REGAN BOLD,
ALEXANDRA BOLD, and X
HANGING DIAMOND RANCH,
INC.,
      Plaintiffs,                                          ORDER
  vs.

NUTRIEN AG SOLUTIONS, INC.
f/k/a CROP PRODUCTION
SERVICES, INC., and LOVELAND
PRODUCTS, INC.,

        Defendants.

      Plaintiffs filed a motion for spoliation sanctions against defendant Nutrien

Ag Solutions (“Nutrien”). (Doc. 47.) Nutrien opposed the motion. (Doc. 53.) The

Court conducted a hearing on Plaintiffs’ motion on February 20, 2020. (Doc. 67.)

For the reasons stated in open Court, IT IS ORDERED that Plaintiffs’ Motion for

Spoliation Sanctions (Doc. 47) is DENIED WITHOUT PREJUDICE.

      DATED this 20th day of February, 2020.




                                         1
